Citation Nr: 0516799	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1969 to November 
1970 and from January 1972 to February 1972.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the claims of entitlement to service connection for 
PTSD and depression, on a finality basis, and entitlement to 
a permanent and total disability rating for pension purposes.

In January 2004, the RO found that new and material evidence 
had been submitted to reopen the PTSD claim, but entitlement 
to service connection remained denied.  Because the Board 
must initially address the PTSD claim on a finality basis, 
the issue on appeal is as listed on the title page.   

At the July 2004 hearing before the undersigned, the veteran 
withdrew the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for depression.  Thus, this matter is no longer on 
appeal before the Board.  38 C.F.R. § 20.204 (2004).

Additionally, in July 2004, the veteran submitted additional 
pertinent evidence including VA outpatient treatment reports 
and a September 1970 newspaper article, discussing the 
veteran's active service.  The veteran also submitted a 
written waiver of initial agency of original jurisdiction 
review.  Thus, no additional development in this regard is 
warranted.  69 Fed. Rule 53807 (September 3, 2004, effective 
effective October 4, 2004) (to be codified at 20.1304(c)(d)).




FINDINGS OF FACT

1.  In an unappealed February 1988 rating action, the RO 
denied service connection for PTSD.

2.  Since February 1988, the RO has received a newspaper 
clipping dated in September 1970 noting that the veteran 
engaged in combat with the enemy, and VA outpatient treatment 
reports showing a diagnosis of PTSD and attributing the 
disorder to active service.  

3.  The evidence above was not of record when the RO 
initially adjudicated the veteran's claim, and it relates to 
an unestablished fact necessary to substantiate the claim.

4.  The veteran engaged in combat with the enemy.

5.  The veteran's PTSD is related to active service.

6.  The veteran is 52 years old, has obtained a GED, and has 
work experience as a truck driver and farmer.

7.  The veteran remains employed; his disabilities do not 
render him incapable of substantially gainful employment, 
consistent with his age and education.


CONCLUSIONS OF LAW

1.  Since February 1988, new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103 (2004).

2.  The veteran's PTSD was incurred or aggravated by his 
active military service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

3.  The criteria for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1502 (as in effect before and after September 17, 
2001), 1521 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.342, 4.15, 4.16, 4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic Stress Disorder

New and Material Evidence

In a February 1988 rating decision, the RO denied entitlement 
to service connection for PTSD.  Notice was issued to the 
veteran that same month.  In reaching that determination, the 
RO considered the following evidence.

?	Service medical records, showing that the veteran 
incurred brachial plexus palsy secondary to trauma on 23 
August 1970 when his truck hit a land mine (See 
Neurology Clinical Record dated September 30, 1970).  

?	Service administrative records, including a Combat 
History and Expeditions Awards Record reflecting that 
the veteran participated in operations against Communist 
Forces in Quang Nam Province Da Nang from June 27, 1970 
to September 3, 1970.

?	A September 1987 VA Form 21-526, Veteran's Application 
for Compensation or Pension, seeking service connection 
for PTSD.

?	A September 1987 statement in which the veteran relates 
that he killed and tortured enemy soldiers.

?	VA medical reports dated from July to October 1987 
showing that the veteran was hospitalized for depression 
and PTSD.  

?	October 1987 VA social survey and neuropsychological 
reports generally addressing the veteran's mental 
disorders.

The veteran did not appeal the determination.  The claim 
became final.  The claim therefore will be reopened only upon 
the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.156. 

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Since February 1988, VA has received the following evidence:

?	The veteran's informal claim, seeking to reopen the 
service connection for PTSD claim.  See Statement In 
Support of Claim, received in June 2002.

?	Service administration records, including a Sea and Air 
Travel - Embarkment Slip.  The slip shows that on August 
26, 1970, the veteran embarked on board "Gov Ar" at Da 
Nang, Republic of Vietnam, and arrived and disembarked 
at a medevaced hospital on August 27, 1970.

?	VA medical reports dated from November 2000 to July 2003 
showing treatment for a heart disorder and PTSD.  
Clinical entries dated in July and October 2003 reflect 
that the veteran reportedly was sexually assaulted by 
two drill sergeants while in boot camp, that he was 
wounded while in battle, and that he reportedly had 
killed Vietnamese civilians, including hitting a little 
girl with a vehicle.  The reports reflect diagnoses of 
PTSD.  

?	The RO also received a newspaper clipping dated 
September 21, 1970, which contains an article about the 
veteran.  The article reflects that the veteran was 
awarded the Bronze Star and Vietnam Cross of Gallantry 
for his service in the United States Marine Corps.  The 
report reflects that on August 7, the veteran's unit was 
hit by enemy fire and was pinned for about seven hours 
by an AK-47 and 82 mm mortar rounds.  Because the 
veteran was the "right guide" he took the platoon of 
men and a radio to the right flank of the enemy and 
chased the enemy into a bunker were nine enemy troops 
were killed.  It was reported that the veteran called in 
artillery strikes and a medavac unit for the team.  It 
was also reported that the veteran was wounded twice on 
August 23, when he incurred heavy fire at An Wa, and 
received a rifle wound of the left shoulder and 
fragmentation wounds in the left arm and leg from a 
grenade booby trap.

?	Also of record are supporting statement from the 
veteran's wife, sister, and fellow servicemen, 
indicating that the veteran's behavior had changes post 
service.  

The Board finds that the aforementioned evidence is new and 
material.  The evidence was not of record when the RO 
initially adjudicated the veteran's claim in February 1988.  
The newly received evidence is also material.  The evidence, 
by itself or when considered with evidence already of record 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  VA medical reports dated from 2000 to 
2003 reflect diagnoses of PTSD and attribute the veteran's 
PTSD to active service.  Additionally, the newly-received 
newspaper article dated September 21, 1970, restate the fact 
that the veteran was awarded the Bronze Star and Vietnam 
Cross of Gallantry and details specific events wherein the 
veteran engaged in combat with the enemy.  Given the 
aforementioned evidence, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  



Service Connection

Because the Board has determined that new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD, it must next determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim is warranted.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.124(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 
3.304(f).

The Board initially acknowledges that throughout the pendency 
of this appeal, the veteran's alleged in-service stressors 
consisted of being sexually assaulted while in boot camp, 
hitting a Vietnamese girl during service, and killing 
numerous enemy solders while in Vietnam.  The competent 
evidence does not substantiate the occurrence of the 
aforementioned stressors.  Nonetheless, review of the record 
shows that the veteran served in Vietnam, and the service 
medical records reflect that the veteran incurred a brachial 
plexus injury secondary to his truck hitting a land mine on 
August 23, 1970.  See September 30, 1970 Neurology Clinical 
Record.  A Sea and Air Travel Embarkment Slip reflects that 
on August 26, 1970, the veteran embarked on "Gov Ar" at Da 
Nang, Republic of Vietnam and arrived and disembarked at a 
medevaced hospital on August 27, 1970.  In addition, a 
newspaper clipping dated in September 1970 restates that the 
veteran engaged in combat with the enemy and sustained 
injuries and wounds.  Although the service medical records 
are sparse and fail to show that he received the Bronze Medal 
or the Vietnam Cross of Gallantry, the evidence in support of 
the veteran's claim is credible and consistent with the 
circumstances, conditions, or hardships of service.  Thus, 
the Board finds that the veteran engaged in combat with the 
enemy.

Additionally, upon resolving all doubt in the veteran's 
favor, the Board finds that the evidence reasonably supports 
the veteran's assertion that his PTSD is related to service.  
The medical evidence is replete with diagnoses of PTSD and 
notations relating the veteran's PTSD disability to active 
service.  Additionally, the service medical reports document 
that the veteran incurred a brachial plexus injury on August 
23, 1970 after hitting a land mine, the Air and Embarkment 
report showing that the veteran was medivaced to a hospital 
on August 26, 1970, and a newspaper article recounts the 
veteran's in-service occurrences at that time.  When 
resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for PTSD is warranted.  VA 
outpatient treatment reports have competently attributed his 
PTSD to active service.  Thus, the appeal is granted.

Pension 

The veteran seeks a total rating based on nonservice 
connected pension benefits.  Prior to September 17, 2001, 
permanent and total disability for pension purposes could be 
shown in one of two ways in accordance with VA regulations, 
which provide a combination of "objective" and 
"subjective" standards.  Brown v. Derwinski, 2 Vet. App. 
444, 446 (1992).  

The pre-September 17, 2001, law provided that permanent and 
total disability may be shown in one of two ways: (1) the 
veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard based on the 
disabilities, age, occupational background and other related 
factors of the individual veteran whose claim is being 
adjudicated); or (2) the veteran suffers from a lifetime 
disability that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation 
(the "objective" standard, based on the percentage ratings 
assigned for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 38 
C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) (as in effect 
prior to September 17, 2001); 38 C.F.R. §§ 3.321(b)(2), 
3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19 (2004)

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, VA must consider entitlement to a permanent and 
total disability rating pursuant to the extra-schedular 
criteria set forth at 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992) (whether a permanent and total disability 
could have been assigned on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(2) should have been considered).

Finally, evaluations for service-connected disabilities may 
be combined with evaluations for disabilities not shown to be 
service connected and not the result of the veteran's willful 
misconduct or vicious habits. 38 C.F.R. § 3.323(b)(2) (2004).

On December 27, 2001, the President signed the VEBEA, Pub. L. 
No. 107-103, 115 Stat. 976 (2001). In pertinent part, that 
law amended 38 U.S.C. § 1502, effective September 17, 2001, 
to require VA to presume that a veteran is permanently and 
totally disabled if the veteran is: a patient in a nursing 
home for long-term care due to disability; determined to be 
disabled for purposes of Social Security Administration 
benefits; unemployable as a result of disability reasonably 
certain to continue throughout the life of the veteran; or 
suffering from either a permanent disability which would 
render it impossible for the average person to follow a 
substantially gainful occupation or any disease or disorder 
that the Secretary of VA determines justifies a finding that 
the veteran is permanently and totally disabled.  38 U.S.C.A. 
§ 1502.

In this case, the record establishes that the veteran is 
employed.  Thus, entitlement to nonservice-connected benefits 
is not warranted.  The Board is cognizant of the evidence 
demonstrating that the veteran has a severe mental 
disability, and that he receives treatment for a heart 
disability.  The Board also acknowledges that in July 2002 
the veteran missed two months from work because of his 
disabilities, and in May 2003, he alleged that his license 
had been revoked.  However, the Board also notes that in that 
same July 2002 report, the examiner reported that the veteran 
would return to work in August 2002, and the record 
thereafter establishes that the veteran remains employed.  An 
August 2002 income report shows that the veteran was employed 
at that time.  VA outpatient treatment reports dated from 
October 2002 to June 2003 also reflect that the veteran 
worked and that he frequently appeared for mental treatment 
in his work uniform.  On mental consultation in October 2002, 
even though it was reported that the veteran had held over 50 
jobs over the years, the report also reflects that he was 
currently employed as a semi-truck driver and that he worked 
everyday despite his difficulties.  Additionally, reports 
dated from November 2002 to July 2004 reflect that the 
veteran remains employed.  Moreover, not one of the reports 
suggests that the veteran's job is marginal employment.  

Because the objective evidence of record shows that the 
veteran is currently employed, no additional consideration of 
this matter is needed.  Despite the veteran's disabilities, 
the record fails to show that his disabilities of non-
misconduct origin, are so incapacitating as to preclude him 
from obtaining and maintaining substantially gainful 
employment consistent with his age, experience and education.  
The appeal in this regard is denied.

Duty To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in August 2002, Statement of the Case 
dated in September 2003, and VA letters dated in August 2002, 
April 2003, and June 2004, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claims.  
In the letters, VA told the veteran that to substantiate his 
claims, he needed to demonstrate that he had sustained an 
injury in military service or a disease that began in or was 
made worse during military service; a current physical or 
mental disability; and a relationship between his current 
disability and injury, disease, or event in service.  VA told 
the veteran that he should provide medical information and/or 
evidence about his doctor's records, medical diagnoses, and 
medical opinions.  VA also told the veteran that it would 
assist him with obtaining medical records, employment 
records, or records from other Federal agencies.  There is no 
indication that the correspondence was returned as 
undeliverable.  VA has fulfilled its duty to inform the 
veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records associated with active duty, 
VA medical reports dated in 1987; VA outpatient treatment 
reports dated from 2000 to 2004; numerous lay statements, a 
newspaper article, and a July 2004 Board hearing transcript.  
The veteran was furnished medical release of information 
forms and told to inform VA of any additional dates and 
places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  Neither 
the veteran nor his representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD

Service connection for PTSD is granted.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


